Name: 95/307/EC: Commission Decision of 24 July 1995 determining the specimen animal health certificate for trade in semen of the equine species
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  trade policy;  health;  tariff policy;  agricultural activity;  means of agricultural production
 Date Published: 1995-08-04

 Avis juridique important|31995D030795/307/EC: Commission Decision of 24 July 1995 determining the specimen animal health certificate for trade in semen of the equine species Official Journal L 185 , 04/08/1995 P. 0058 - 0061COMMISSION DECISION of 24 July 1995 determining the specimen animal health certificate for trade in semen of the equine species (Text with EEA relevance) (95/307/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subjected to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), as last amended by Commission Decision 95/176/EC (2), and in particular Article 11 (2) thereof, Whereas conditions for trade in semen of equidae are laid down in Council Directive 92/65/EEC; whereas therefore the specimen animal health certificate for trade in fresh, chilled and frozen semen of the equine species must be determined in accordance with the requirements of that Directive; Whereas certain infectious diseases of equidae are transmissible via semen; whereas therefore specific animal health tests are required to identify such diseases which must be carried out according to specific test programmes reflecting the movement of the donor stallions prior to and during the period of semen collection; Whereas Decision 95/176/EC amending the Annexes of Directive 92/65/EEC in respect of semen, ova and embryos of the equine species is applicable from 1 October 1995; whereas therefore veterinary certification for trade in semen of the equine species should apply at the same time; Whereas the meausres provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall ensure that only semen of the equine species is sent from their territory to the territory of another Member State which is accompanied during the transport by a duly completed health certificate corresponding to the specimen in the Annex. Article 2 The Decision is applicable from 1 October 1995. Article 3 The Decision is addressed to all Member States. Done at Brussels, 24 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATE for the trade in semen of the equine species 1. Consignor (name and full address) ANIMAL HEALTH CERTIFICATE No ORIGINAL 2. Member State of collection 3. Consignee (name and full address) 4. Competent authority Notes (a) A separate certificate must be issued for each consignment of semen (b) The original of this certificate must accompany the consignment to the place of destination 5. Competent local authority 6. Place of loading 7. Name and address of the collection centre 8. Means of transport 9. Place and Member State of destination 10. Registration number of the collection centre 11. Number and code-mark of containers 12. Identification of consignment: fresh/chilled/frozen (1) equine semen 12.1. Number of containers 12.3. Species 12.5. Donor's identity 12.2. Date(s) of collection 12.4. Breed (1) Delete where inapplicable. >END OF GRAPHIC>13. I, the undersigned official veterinarian, certify that: 13.1. The semen collection centre in which the semen described above was collected, processed and stored for trade: 13.1.1. is approved and supervised by the competent authority according to the conditions of Chapter I, Annex D of Directive 92/65/EEC; 13.1.2. is situated on the territory or in the case of regionalization in a part of the territory (1) of a Member State which was on the day the semen was collected until the date the semen was despatched as fresh/chilled (1) semen or until the 30 days mandatory storage period for frozen semen elapsed (1) free of African horse sickness, in accordance with EC legislation; 13.1.3. fulfilled during the period commencing 30 days prior to the date of semen collection until the date the semen was despatched as fresh/chilled (1) semen or until the 30 days mandatory storgae period for frozen semen elapsed (1) the conditions of Article 4 of Council Directive 90/426/EEC (2); 13.1.4. contained during the period commencing 30 days prior to semen collection until the date the semen was despatched as fresh/chilled (1) semen or until the 30 days mandatory storage period for frozen semen elapsed (1) only equidae which were free of clinical signs of equine viral arteritis and contagious equine metritis; 13.2. All equidae have been admitted onto the centre under the provisions of Article 4 and 5 of Directive 90/426/EEC; 13.3. The semen described above was collected from donor stallions, which: 13.3.1. on the day the semen was collected have not shown clinical signs of an infectious or contagious disease; 13.3.2. during at least 30 days prior to the collection have not been used for natural service; 13.3.3. during the last 30 days prior to collection of the semen have been kept on holdings where no equidae showed clinical signs of equine viral arteritis; 13.3.4. during the last 60 days prior to collection of the semen have been kept on holdings where no equidae showed clinical signs of contagious equine metritis; 13.3.5. to the best of my knowledge and as far as I could ascertain have not been in contact with equidae suffering from an infectious or contagious disease during the 15 days immediately preceding the collection of the semen; 13.3.6. have undergone the following animal health tests carried out in a laboratory recognized by the competent authority in accordance with a test programme as specified in 13.3.7: 13.3.6.1. an agar-gel immunodiffusion test (Coggins test) for equine infectious anaemia with negative result; 13.3.6.2. either a serum neutralization test for equine viral arteritis with negative result at a serum dilution of one in four or a virus isolation test for equine viral arteritis carried out with negative result on an aliquot of the entire semen. 13.3.6.3. a test for contagious equine metritis carried out on two occasions with an interval of 7 days by isolation of Taylorella equigenitalis from pre-ejaculatory fluid or a semen sample and from genital swabs taken at least from the penile sheath, urethra and from the urethral fossa with negative result in each case; 13.3.7. have been subjected to one of the following test programmes (3): 13.3.7.1. The donor stallion was continuously resident on the collection centre for at least 30 days prior to the semen collection, and during the collection period, and no equidae on the collection centre came during that time into direct contact with equidae of lower health status than the donor stallions. The tests required in paragraph 13.3.6 have been carried out on samples taken on . . . . . . . . . . (4) and on . . . . . . . . . . (4) at least 14 days after the commencement of the above residence period and at least at the beginning of the breeding season; 13.3.7.2. The donor stallion was not continuously resident on the collection centre or other equidae on the collection centre came into direct contact with equidae of lower health status than the donor stallions. The tests required in paragraph 13.3.6 have been carried out on samples taken on . . . . . . . . . . (4) and on . . . . . . . . . . (4) within the 14 days period before the first semen collection and at least at the beginning of the breeding season. The test required in paragraph 13.3.6.1 was last carried out on a sample of blood taken not more than 120 days before the semen was collected on . . . . . . . . . . (4). The test required in paragraph 13.3.6.2 either was last carried out not more than 30 days before the semen was collected on or the non-shedder state of the seropositive stallion for equine vitra arteritis was confirmed by a virus isolation test which was carried out not more than one year before the semen was collected on . . . . . . . . . . (4); 13.3.7.3. The tests required in paragraph 13.3.6 have been carried out during the 30 days mandatory storage period of frozen semen and not less than 14 days after the collection of the semen on samples taken on . . . . . . . . . . (4) and on . . . . . . . . . . (4); 13.4. The semen described above was collected, processed, stored and transported under conditions which comply with the requirements of Chapters II and III, Annex D of Directive 92/65/EEC. Done at (Signature of the official veterinarian) (5) Stamp (5) (Name and qualification in block letters) (1) Delete as appropriate. (2) OJ No L 224, 18. 8. 1990, p. 42. (3) Cross out the programmes that do not apply to the consignment. (4) Insert date. (5) The signature and the stamp must be in colour different to that of the printing.